Citation Nr: 1202715	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability on the basis of post traumatic arthritis of the right knee (to include whether this rating should be separate from the rating assigned for the symptoms associated with the residuals of a torn anterior cruciate ligament and medial meniscus).

2.  Entitlement to a separate disability rating in excess of 10 percent for the service-connected right knee disability on the basis of residuals of a torn anterior cruciate ligament and medial meniscus or on the basis of lateral instability or subluxation (to include whether this rating should be separate from the rating assigned for the symptoms associated with the post traumatic arthritis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) New York, New York Regional Office (RO).  In the April 2008 determination, the RO confirmed and continued a previously assigned 10 percent rating for residuals of a torn anterior cruciate ligament (ACL) and medial meniscus of the right knee.  The Veteran was provided notice of that decision in May 2008.  

In the March 2009 decision, the RO confirmed and continued the previously assigned 10 percent ratings assigned for the service-connected right knee disability, one of which was assigned on the basis of post-traumatic arthritis, and one of which was assigned on the basis of instability and subluxation.  The Veteran appealed that determination, asserting that higher ratings are warranted, particularly because he argues that his right knee is not stable.  

The Veteran's notice of disagreement (NOD) was received at the RO in April 2009 (within one year of the Veteran's receipt of notice of the April 2008 decision) and the RO issued a Statement of the Case (SOC) in January 2010.  The Veteran promptly submitted a timely substantive appeal, VA Form 9, which was received in January 2010.  Because the Veteran's NOD was received within one year of the Veteran's receipt of notice of the April 2008 decision, the Veteran s NOD is timely as to the April 2008 rating decision.  Thus, the issue of entitlement to a rating in excess of 10 percent for the service-connected residuals of a torn ACL and meniscal tear is on appeal from the April 2008 decision.  That decision did not address the disability rating assigned for the arthritis of the right knee, and as such, that issue is on appeal from the March 2009 rating decision.  

Before the case was forwarded to the Board, the RO issued a rating decision in July 2010 by which the separate disability ratings assigned for the service-connected right knee disability (one 10 percent rating assigned pursuant to Diagnostic Code 5010-5260 for traumatic arthritis; and, one 10 percent rating pursuant to Diagnostic Code 5010-5257 for residuals of torn anterior cruciate ligament and medial meniscus) were combined and rated as 20 percent disabling pursuant to Diagnostic Code 5258.  That rating decision also recharacterized the Veteran's right knee disability as "advanced degenerative joint disease of the right knee."  Although the change in diagnostic code and consolidation of the two separate 10 percent ratings into one rating of 20 percent does not affect the Veteran's current monetary benefit, it is a disadvantage to the Veteran because it eliminates the possibility for a higher rating based on limitation of motion pursuant to Diagnostic Codes 5060 and/or 5262.  In other words, and as explained in greater detail below, by consolidating the ratings into one Diagnostic Code, the Veteran's noncompensable limitation of motion is not currently being considered.  As such, the issue(s) have been recharacterized on the front page of this decision to reflect the status of the disability ratings at the time this appeal was initiated.  

In August 2011, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by antalgic gait, painful movement with guarding due to arthritis, as well as clicks or snaps, some locking, loose movement, and effusion into the joint as a result of a meniscal tear, with flexion to 100 degrees with pain, and full extension. 

2.  The Veteran's right knee disability is not manifested by limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or more, or additional loss of range of motion on repetitive use.  

3.  Neither ankylosis of the knee joint nor recurrent instability or subluxation of the right knee has been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for the service-connected right knee disability on the basis of advanced arthritis are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

2.  The criteria for a separate 20 percent disability evaluation, but not higher, are met for the right knee disability on the basis of residuals of a meniscal tear that produces symptoms that more nearly approximate that of semilunar, dislocated cartilage, with frequent episodes of "locking" pain, and effusion into the joint.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in November 2007 (prior to the April 2008 rating decision; and, October 2008 (prior to the March 2009 rating decision).  These notification letters complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  These notice letters also explained how VA assigns initial disability ratings and effective dates for all grants of service connection.  In addition, the October 2008 letter included the specific rating criteria for rating limitation of flexion of the knee.  

The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Pursuant to the Veteran's requests throughout the course of the appeal, and most recently in October 2008, all of the Veteran's pertinent VA treatment records from the Boston VA Medical Center and the Bronx VA Medical Center were obtained.  Additionally, the Veteran noted in his October 2008 correspondence that he was only treated by VA doctors, and that he was not being treated by any private doctors.  

In response to the Veteran's January 2010 assertion that his last examination with regard to the right knee was inadequate, the RO subsequently scheduled another examination for the right knee, which was held in June 2010.  This examination report notes that x-rays of the right knee were taken in July 2009, however the x-ray report does not appear to be of record.  Regardless, the VA examiner confirms that the diagnosis is advanced degenerative joint disease of the right knee, presumably based on, at least in part, the July 2009 x-ray study.  As this diagnosis is conceded, the x-rays report itself is not required, and attempts to obtain the report at this juncture would unnecessarily delay the appellate process.  

Finally, the Veteran testified as to the severity of his knee pain and loose movement at a Board hearing in August 2011.  

In light of the foregoing, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Ratings - Right Knee

The Veteran seeks a rating in excess of 10 percent for the service-connected right knee disability on the basis of advanced degenerative arthritis of the right knee.  Additionally, the Veteran seeks a rating in excess of 10 percent for the service-connected right knee disability on the basis of residuals of a meniscal tear.
 
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The criteria pertaining to degenerative arthritis under Diagnostic Code 5003 instruct to rate degenerative arthritis established by X-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  However, if for example, limitation of flexion is noncompensable under Diagnostic Code 5260, and limitation of extension is compensable under Diagnostic Code 5261, this does not entitle separate compensable ratings for arthritis pursuant to Diagnostic Code 5003, and limitation of extension under Diagnostic Code 5261.  

VA treatment records from November 2007 indicate that the Veteran's right knee exhibited crepitus, medial meniscus tenderness, but with no effusion and full range of motion.  

The Veteran's right knee was examined in November 2008.  At that time, the Veteran's claims file was not available to the examiner.  The Veteran reported that his right knee pain had been slowly progressive and presently occurred when getting up in the morning, during ambulation, and with cold weather.  The Veteran did not report weakness, stiffness or swelling, but did report some instability with buckling 3 times daily and locking up to 4 times daily.  The Veteran could walk 4 blocks, but with fatigue and lack of endurance.  The Veteran took pain medication for control.  He reported moderate flare-ups during cold weather, which result in significantly more pain. The Veteran used a right knee brace.  There were no reported episodes of dislocation or recurrent subluxation.  

The Veteran did not work, but was able to tend to all activities of daily living.  

On examination, the Veteran could flex to 100 degrees at which point the knee pain began.  With repetitive motion, there was pain in the right anterior knee.  Without regard to pain, the Veteran could flex the right knee to 140 degrees.  Extension was full to 0.  The examiner determined that there was no right knee effusion, but there was tenderness at the right medial joint line.  Instability of the right knee was not demonstrated.  Varus and valgus stress in neutral and in 30 degrees of flexion was intact.  Medial and lateral collateral ligaments were intact, as were ACL and posterior cruciate ligaments.  However, McMurray's test was positive, noting medial right knee pivot positive.  The Veteran did have an antalgic gait.  There was no ankylosis and no leg length discrepancy.

The examiner concluded that the Veteran's service-connected right knee disability resulted in mild to moderate functional impairment and that repetitive motion did not affect range of motion, but indicated that additional functional loss from pain, fatigue, weakness, lack of endurance, incoordination could not be determined without resorting to mere speculation.  

An April 2009 VA x-ray report of the right knee noted a reduction in the joint space especially involving the medial compartment.  Minimal irregularity was seen along the articular surfaces.  Marginal osteophytes and tibial spine spiking was noted.  Also, minimal patellar spurring was seen.  There was no evidence for displaced fracture or dislocation.  Minimal suprapatellar joint effusion was noted.  The impression was moderate osteoarthritic changes involving the right knee joint with minimal suprapatellar joint effusion.  

In support of his claim for increase, the Veteran reported on his January 2010 VA Form 9 that his right knee condition had worsened and he felt that the November 2008 examination was inadequate.  The Veteran also reported that his right knee popped in and out 8-10 times daily and he had to constantly take pain medication due to his condition.  

At a VA examination in June 2010, the examiner noted the Veteran's complaints of pain and giving way of the right knee.  The examiner also noted that there was swelling in the right knee, indicating inflammation.  

The examiner noted that the Veteran had been unemployed since 1998.  The examiner also noted that the Veteran could tend to all activities of daily living independently.  The Veteran reportedly could only walk one city block before experiencing pain in the knee.  

On examination, strength was 5/5 and passive and active ranges of motion were equal.  The examiner also noted that the Veteran was morbidly obese.  

With regard to objective evidence of pain in the affected joint at rest and during active range of motion, the examiner indicated that there was mild effusion and medial joint line tenderness.  The examiner also noted an antalgic gait.  There was no ankylosis or leg length discrepancy.

The Veteran had full flexion to 140, but it was limited to 130 degrees secondary to morbid obesity.  Extension was full to 0 degrees.  There was no change upon repetitive use.  Medial and lateral collateral ligaments were stable.  Varus/valgus in neutral and in 30 degrees of flexion was stable.  Anterior and posterior cruciate ligaments were stable.  McMurray's test with regard to the medial and lateral meniscus, was positive.  The diagnosis was advanced degenerative joint disease of the right knee.  

As noted above, the examination report notes that x-rays of the right knee were taken in July 2009, however the x-ray report does not appear to be of record.  Regardless, the VA examiner confirms that the diagnosis is advanced degenerative joint disease of the right knee, presumably based on, at least in part, the July 2009 x-ray study.  As this diagnosis is conceded, the x-rays report itself is not required, and attempts to obtain the report at this juncture would unnecessarily delay the appellate process.  

Although neither VA examiner had access to the claims folder, the Board nevertheless finds that the examination reports are adequate as the examiners conducted physical examinations and testing and provided sufficient information so the determination of the Board is an informed one.  Moreover, as the emphasis is on the level of disability shown during the claim period, it is not necessary to have the examiners review the medical history.  

In sum, the evidence does not show that the assignment of a rating in excess of 10 percent is warranted for the service-connected right knee disability based on limitation of motion pursuant to Diagnostic Codes 5003, 5260 and 5261.  The Veteran's range of motion is, at most, limited to 100 degrees of flexion due to pain.  Thus, because the Veteran's arthritis is productive of noncompensable painful limitation of motion of the right knee, the proper rating pursuant to Diagnostic Codes 5003, 5260 and 5261 is 10 percent.  

The 10 percent rating currently assigned based on limitation of motion due to arthritis also adequately compensates the Veteran for functional loss due to pain given the examiner's indication that there is no additional limitation of motion with repetitive motion.  

With regard to the Veteran's residuals of a torn meniscus, this facet of the right knee disability was initially assigned a separate 10 percent on the basis of subluxation or lateral instability pursuant to Diagnostic Code 5257.  However, after the last two examinations noted that there was no lateral instability or subluxation, the RO determined that in essence the Veteran was more appropriately rated under another diagnostic code.  In so doing, the RO, in essence, took away the 10 percent rating for arthritis, as well as the 10 percent rating based on instability and/ subluxation, and replaced them with a single 20 percent rating pursuant to Diagnostic Code 5258.  This action resulted in the same amount of money flowing to the Veteran, but, in essence, it took away the arthritis rating, the rating based on pain and limited motion.  

As the evidence reflects, the Veteran is entitled to a 10 percent disability rating based on noncompensable limitation of motion due to advanced arthritis of the right knee that results in painful motion.  In addition, the Veteran also has evidence of effusion and locking, symptoms which are not contemplated by the arthritis and/or limitation of motion codes (Diagnostic Codes 5003, 5260, 5261).  

Under Diagnostic Code 5258, semilunar, dislocated cartilage, with frequent episodes of locking and effusion into the joint warrants a 20 percent rating.  This is the only disability rating assigned under diagnostic code 5258.  The evidence shows that a rating pursuant to Diagnostic Code 5258 is warranted given the Veteran's effusion and locking of the right knee.  There is nothing to indicate that separate ratings cannot be assigned on the basis of 5258 and 5003.  As such, a 10 percent rating is warranted pursuant to Diagnostic Code 5003-5260, on the basis of advanced arthritis of the right knee, and a separate 20 percent rating is warranted pursuant to Diagnostic Code 5258 as a result of locking and effusion into the joint.  These symptoms are associated with a meniscal tear, not arthritis.  Additionally, the meniscal tear causes locking and a positive McMurray's test, symptoms not associated with the Veteran's arthritic pain.  

Given the ability to completely separate the symptoms associated with the arthritis, from those associated with the meniscal tear, separate ratings are appropriate.  In other words, as the Veteran's symptoms are not overlapping, the rule against pyramiding is not violated with the assignment of separate ratings pursuant to Diagnostic Code 5003 and 5258.  

In assigning the separate 20 percent rating pursuant to Diagnostic Code 5258, while also restoring the 10 percent, the Veteran's competent, credible and probative statements regarding the limitations imposed by the condition and the symptoms he experiences have been considered.  The Veteran has pain in the right knee, but also has locking several times daily, as well as give way weakness, as demonstrated by the positive McMurray tests in November 2008 and June 2010.  Additionally, x-rays show both arthritic change as well as effusion into the joint.  Given evidence of osteoarthritis, and the limitation of motion as described, and the consistent reports of right knee pain shown in the record, the Veteran is entitled to the minimum compensable rating for the joint, and thus a separate 10 percent rating pursuant to Diagnostic Code 5003-5260 is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The next higher, 20 percent, rating is not warranted under Diagnostic Code 5260 because flexion of the knee is not limited to at least 30 degrees even taking into consideration pain on motion.  At most, the Veteran is limited to 100 degrees of flexion, which did not change upon repetitive motion.  Moreover, while the Veteran has reported flare-ups in cold weather that result in additional pain, he has not indicated that he experiences additional limitation of motion.  A separate rating for extension is not warranted under Diagnostic Code 5261 because extension of the knee is normal.  

With regard to the Veteran's effusion and locking into the joint, caused by the meniscal tear, there is no evidence of record to indicate that a rating in excess of 20 percent is warranted.  The Veteran has never had ankylosis of the knee joint.  There is no other diagnostic code pertaining to the knee that more nearly approximates the Veteran's symptoms associated with the meniscal tear, and as such, the 20 percent rating currently assigned pursuant to Diagnostic Code 5258 is proper.  



The Board has considered whether the change in diagnostic codes from Diagnostic Code 5257 was proper and finds that it was proper.  The Veteran has reported that he did not have recurrent subluxation.  In addition, upon both examinations, it was found that the Veteran did not have instability.  His collateral ligaments were intact and varus/valgus stress on neutral and at 30 degrees was normal.  This evidence shows that the Veteran does not have lateral instability as contemplated by the diagnostic criteria.  Although he reports that he has give way weakness, and his reports in that regard are competent, credible, and probative, the preponderance of the evidence is against a finding of lateral instability as both VA examiners specifically conducting testing to determine if there was lateral instability and found that his ligaments were intact and testing upon varus/valgus stress was normal.  This is highly probative evidence against a finding of lateral instability.  While the Veteran is able to report his symptoms, the Board finds the VA examination reports most probative as to whether he has lateral instability as medically trained personnel conducted testing specifically to determine whether lateral instability was present.  

In light of the foregoing, there is no basis upon which to assign the next higher, 20 percent rating for the service-connected right knee osteoarthritis on the basis of limitation of motion.  

Finally, there is no other code that would afford the Veteran ratings in excess of those currently assigned.  

In sum, the 10 percent rating previously assigned, but no higher, is warranted for the service-connected right knee disability on the basis for arthritis, in addition to the 20 percent rating currently assigned for the residuals of the meniscal tear of the right knee pursuant to Diagnostic Code 5258.  In this regard, the preponderance of the evidence is against the claim for an increased rating, in excess of 10 percent for the service-connected right knee osteoarthritis and the preponderance of the evidence is against the claim for an increased rating, in excess of 20 percent for the service-connected right knee meniscal tear residuals; there is no doubt to be resolved.  Critically, this outcome results in an overall increase in the Veteran's right knee disability, with a rating of 10 percent assigned pursuant to Diagnostic Code 5003 and a rating of 20 percent assigned pursuant to Diagnostic Code 5258.  The Board has considered whether staged ratings are warranted.  However, the evidence does not show distinct periods of time when higher ratings would be warranted, therefore, staged ratings will not be assigned.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there is no showing of an exceptional disability picture and the regular schedular standards, as was discussed above, contemplate the symptomatology shown in this case.  The assignment of two separate evaluations, one for arthritic pain, and one for locking and effusion into the joint recognizes that there is commensurate industrial impairment and contemplates the signs, symptoms, and limitations reported by the Veteran, to include with respect to walking and kneeling.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence of record reflects that the Veteran is currently unemployed; however, the Veteran has not specifically related his unemployment to an inability to work due to the service-connected right knee disability.  Accordingly, the issue of TDIU is not raised in this case.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 20 percent disability evaluation, but not higher, for the right knee disability on the basis of residuals of a torn ACL and meniscal tear is granted.  

Entitlement to a separate 10 percent rating, but no higher, for the service-connected right knee disability on the basis of arthritis is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


